DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20150220135 hereinafter Huang) in view of Liu et al. (US 2020/0333981 hereinafter Liu).
Regarding claim 1, Huang discloses an apparatus as shown in figure 1 comprising: a memory (figure 1, 103) which is logically partitioned into a first section (figure 1, 105) and a second section (figure 1, 104), wherein the first section is online in a low power mode ([0023], NVM memory module has characteristics of non-volatility and low power consumption); logic to determine whether user memory in the second section is greater than available space in the first section (figure 7 and [120]-[122], determine whether the size of the working set exceeds a size of a high-performance DRAM area, if yes, determine whether an NVM memory can satisfy a requirement such that Huang teaches to determine whether user memory in NVM is greater than available space in DRAM); and a power control unit communicatively coupled to the memory, wherein the power control unit is to receive instructions from an operating system to move contents from the second section to the first section in response to a determination by the logic that the user memory in the second section is less than the available space in the first section ([0056]-[0058], transferring, by a memory controller, page data that does not belong the working set in DRAM to the NVM memory module). Huang differs from the claimed invention in not specifically teaching that the power control unit is to receive instructions from an operating system to move contents from the second section to the first section in response to a determination by the logic that the user memory in the second section is less than the available space in the first section. However, Liu teaches where the memory space in the DRAM domain is 
Regarding claim 2, Huang discloses that the memory is a first memory (figure 1, 104), wherein the power control unit is to receive instructions from the operating system to move contents from the second section to a second memory separate from the first memory (figure 4 and [0077]-[0087], page data that does not belong to the working set is transferred from the DRAM memory module to the NVM memory module). However, Huang does not specifically teaching that the power control unit is to receive instructions from the operating system to move contents from the second section to a second memory separate from the first memory in response to a determination by the logic that the user memory in the second section is greater than the available space in the first section. However, Liu teaches where the memory space in the DRAM domain is insufficient for accommodating a memory object 100 that newly comes, expelling the memory object 100 having the lowest access hotness in the DRAM domain to the NVM domain ([0087]) in order to enhance utilization ratio of limited DRAM capacity ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 3, Huang discloses that the logic is to determine or estimate a duration the apparatus is expected to stay in the low power mode ([0116], if data amount accessed by the application increases in a next period of time, the memory controller needs to restore the memory system from the low-power consumption state to a high-performance state).
Regarding claim 4, Huang discloses that the logic is to determine or estimate the duration via user behavior and/or heuristics ([0049], when a DRAM memory module with a low access frequency exists in a memory system, page data that does not belong to a working set is transferred to an NVM memory module).
Regarding claim 5, Huang discloses that the logic is to compare the duration with a threshold and to flush the contents of the second section and place the section in partial array self-refresh mode in response to a determination that the duration is longer than the threshold ([0078] and [0091], Huang teaches a refresh area and a non-refresh area and to adjust a running frequency, a running voltage, or a refresh frequency of the DRAM memory module).

Regarding claim 11, Huang discloses that the memory is a dynamic random-access memory (figure 1, 104).
Regarding claim 12, Huang discloses a machine-readable storage media having machine-executable instructions that when executed cause one or more processors to perform a method comprising: receiving a message that the processor is to enter a low power mode ([0054]-[0055], determining whether memory module with a low access frequency exist in a memory system such that it is determined that the memory module is in idle state and enter to a low power mode); and instructing, in response to receiving the message, a power control unit to move contents from a second section of a memory to a first section of the memory ([0056]-[0058], transferring, by a memory controller, page data that does not belong the working set in DRAM to the NVM memory module), wherein the first section is online in the low power mode ([0023], NVM memory module has characteristics of non-volatility and low power consumption). Huang differs from the claimed invention in not specifically teaching that a power control unit to move contents from a second section of a memory to a first section of the memory in response to a determination that user memory in the second section is less than an available space in the first section. However, Liu teaches where the memory space in the DRAM domain is insufficient for accommodating a memory object 100 that newly comes, expelling the memory object 100 having the lowest access hotness in the DRAM domain to the NVM domain ([0087]) in order to enhance utilization ratio of limited DRAM capacity ([0030]). 
Regarding claim 13, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 5.
Regarding claim 21, Huang disclose that a system-on-chip comprising: a dynamic random access memory (figure 1, 104) which is logically partitioned into a first section and a second section, wherein the first section is online in a low power mode ([0045], dividing DRAM memory module into a high performance DRAM area and a low power consumption area); a software module to determine whether user memory in the second section is greater than available space in the first section (figure 7 and [120]-[122], determine whether the size of the working set exceeds a size of a high-performance DRAM area, if yes, determine whether an NVM memory can satisfy a requirement such that Huang teaches to determine whether user memory in NVM is 
Regarding claim 22, the limitations of the claim are rejected as the same reasons as set forth in claim 2.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20150220135 hereinafter Huang) in view of Liu et al. (US 2020/0333981 hereinafter Liu) as applied in claims above, and further in view of Su et al. (US 2011/0296095 hereinafter Su).
Regarding claim 7, the combination of Huang and Liu differs from the claimed invention in not specifically teaching that the logic is to determine whether a power down button was pressed to estimate the duration and to flush the contents of the second section and place the section in partial array self-refresh mode in response to a determination that the power down button was pressed. However, Su teaches a method for efficiently reducing DRAM power having logic to determine whether a power down button was pressed to estimate the duration (figures 3-4 and [0024]-[0027], judges that the electronic device 200 is being switched to a lower power consumption mode and detecting a resume event), and to flush the contents of the second section (figure 3 and [0025], DMA module 232 performs a first data movement to move data from the non-refresh area 238 to the refresh area 236 according to the source-to-destination mapping table) and place the section in partial array self-refresh mode in response to a determination that the power down button was pressed (figure 3 and [0025], the DME 220 switches the DRAM 210 to the PASR state). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang and Liu in having that the logic is to determine whether a power down button was pressed to estimate the duration and to flush the contents of the second section and place the section in partial array self-refresh mode in 
Regarding claim 8, Su teaches that the logic is to determine whether a lid or display screen was shut and to estimate the duration and to determine an imminent wakeup event from the low power mode in response to a determination that lid or display screen was shut ([0024]-[0027], judges that the electronic device is being switched to a lower power consumption mode with a procedure could be performed, and detect a resume event to detect key pad or touch screen is pressed by user) in order to efficiently reduce DRAM power.
Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 7.
	Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 8.

Allowable Subject Matter
Claims 6, 9, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fail to teach nor suggest “wherein the logic is to: determine an imminent wakeup event from the low power mode in response to a determination that the duration is less than the threshold; identify a number of memory segments in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2019/0065087) discloses a method configuring a power saving memory balloon associated with a volatile memory having data from the power saving memory balloon is cleaned up in response to initiating a memory power saving mode, where the power saving mode comprises a dynamic RAM (DRAM) rank power down, partial array self-refresh or partial array active refresh, and is initiated by a user command, a user-specified condition or a remaining battery threshold (abstract and [0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133